Citation Nr: 0432686	
Decision Date: 12/09/04    Archive Date: 12/15/04

DOCKET NO.  96-46 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for hemorrhagic gastritis.


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The veteran, who is the appellant in this case, served on 
active duty from March 1943 through October 1943.

In April 2003, the Board of Veterans' Appeals (Board) 
confirmed and continued a decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan, which had denied the veteran's claims of 
entitlement to service connection for hemorrhagic gastritis 
and entitlement to a rating in excess of 10 percent for a 
duodenal ulcer.

In August 2004, pursuant to a joint motion of veteran and the 
VA (the parties), the United States Court of Appeals for 
Veterans Claims (Court) dismissed the issue of entitlement to 
an increased rating for a duodenal ulcer.  Therefore, the 
Board has no jurisdiction over that issue and it will not be 
considered below.  38 U.S.C.A. § 7104(a) (West 2002); 
38 C.F.R. § 20.101 (2004).  

In August 2004, also pursuant to a joint motion of the 
parties, the Court vacated the Board's decision with respect 
to the denial of entitlement to service connection for 
hemorrhagic gastritis.  The Court then remanded that matter 
to the Board for compliance with the instructions in the 
joint motion.  

The issue of entitlement to service connection for 
hemorrhagic gastritis is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
you if further action is required on your part.


REMAND

The veteran contends that his hemorrhagic gastritis is 
primarily the result of his service-connected duodenal ulcer.

In the joint motion, the parties noted that the Board had 
denied the veteran's claim of service connection for 
hemorrhagic gastritis based upon information contained in the 
report of a January 1999 VA examination and a March 2000 
addendum to that examination.  The parties stated that in the 
March 2000 addendum, a VA examiner had opined that it was 
unlikely that the veteran's gastritis was associated with his 
history of peptic ulcer disease.  According to the parties, 
however, that conclusion had been based on erroneous 
information.  They agreed that the examiner had, incorrectly 
reported the results of laboratory tests, performed by the VA 
in June 1998.  They noted that rather than being negative for 
Helicobacter pylori as reported by the VA examiner, such 
tests had reportedly been positive.  Therefore, the parties 
further concluded that upon remand, the VA had to ensure that 
a new medical examination or opinion was based on an accurate 
history.  

In light of the foregoing, additional development is 
warranted with respect to the issue of entitlement to service 
connection for hemorrhagic gastritis.  Accordingly, that 
issue is remanded for the following actions:

1.  Schedule the veteran for a 
gastroenterological examination to 
determine the nature and etiology of any 
gastrointestinal disability found to be 
present.  All indicated tests and studies 
must be performed, and any indicated 
consultations must be scheduled.  The 
claims folder must be made available to 
the examiner for review, and the examiner 
must verify that the claims folder has, 
in fact, be reviewed.  

The examiner must identify and explain 
the elements supporting the diagnosis of 
each gastrointestinal disability found to 
be present.  If hemorrhagic gastritis is 
found, the examiner must also render an 
opinion as to it is more likely than not 
(i.e., probability greater than 50 
percent), at least as likely as not 
(i.e., probability of 50 percent), or 
less likely than not (i.e., probability 
less than 50 percent) that such 
disability is proximately due to or is 
chronically worsened by the veteran's 
service-connected duodenal ulcer.  The 
rationale for all opinions must be set 
forth in writing.

2.  When the foregoing actions have been 
completed, undertake any other indicated 
development and then readjudicate the 
issue of entitlement to service-
connection for hemorrhagic gastritis.  If 
the benefits sought on appeal are not 
granted to the veteran's satisfaction, he 
and his representative must be furnished 
a Supplemental Statement of the Case and 
afforded an opportunity to respond.  
Thereafter, if in order, the case should 
be returned to the Board for further 
appellate action.  

By this remand, the Board intimates no opinion as to the 
final disposition of the issue of entitlement to service 
connection for hemorrhagic gastritis.  It must be emphasized, 
however, that the veteran has the right to submit any 
additional evidence and/or argument on that issue.  
Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999). 



                  
_________________________________________________
	G. H. SHUFELT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




